Order entered March 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01476-CR

                           JOSE FRANCISCO ORTEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-52273-M

                                           ORDER
       The Court has received the Anders brief filed by counsel. In reviewing the record, we

note that hearings were conducted in this case on October 22, 2001 and November 19, 2001. The

Court has not received the reporter’s records from those hearings.

       Accordingly, we ORDER Belinda Baraka, as official court reporter of the 194th Judicial

District Court, to coordinate with all other court reporters who recorded proceedings in this case

and to file, within THIRTY DAYS of the date of this order, either the reporter’s records of the

October 22, 2001 and November 19, 2001 hearings or written verification that the hearings were

not recorded.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE